Quite aside from the circumstance that plaintiff, as a witness, was an interested party, the established fact is that she was hit by an automobile proceeding very slowly and barely "bumped" by it. That makes it impossible for me to say that the jury had no support for its inference that plaintiff was not exercising due care for her own safety. We usurp the jury's function, I submit, when we exclude from their field even one reasonable inference from established facts by confining them, as in my opinion this decision does, to the mere words of witnesses when those words may be properly discounted by facts established to the point of demonstration.
That plaintiff had the statutory right of way does not make it impossible for her to have been guilty of negligence proximately contributing to her injury. I cannot escape the conclusion that the evidence taken as a whole does not repel reasonable inference that some omission of due care by her contributed to the accident. *Page 501